Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/2022 has been entered.

Response to Arguments
In view of the amendment dated 2/11/2022, the 35 USC 112(b) rejection of claim 14 is withdrawn.
In view of the amendment dated 2/11/2022, the 35 USC 112(b) rejection of claim 16 is withdrawn.
Regarding the 35 USC 112(b) rejection of claims 10, 11 and 13: the amendment dated 2/11/2022 did not remedy the deficiencies as previously identified.  The 35 USC 112(b) rejection is maintained.  The Examiner notes that instead of referring to previously instantiated limitations, the applicant has once again instantiated the limitations thereby creating ambiguity and clarity.
Regarding the 35 USC 112(b) rejection of claim 15: the amendment dated 2/11/2022 did not address the deficiency as previously identified.  The 35 USC 112(b) rejection is maintained.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
US Patent reference(s) #1 is general background reference(s) covering encoding and decoding information in an image in a halftoned image.
US Patent reference(s) #2-4 are general background reference(s) covering encoding and decoding information in an image utilizing pixel and/or geometric patterns.
Foreign Patent reference(s) #1 is general background reference(s) covering encoding and decoding information in an image utilizing a plurality of patterns.
NPL reference(s) #1 is the international search report filed with the application.
NPL reference(s) #2 is the international written opinion filed with the application.
NPL reference(s) #3 is not found in the IFW and therefore has not been considered.

Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10 recites the limitation "a pattern of graphic elements selected from Shape map (SM)."  This is improper grammar.  
Claim 10 is objected to because of the following informalities: claim 10 line 3 repeats “consists of.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 10, 11, 13 and 15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "a pattern of graphic elements selected from Shape map (SM), wherein the Shape Map (SM) consists of [consists of] geometric and complex forms ...a pattern of graphic elements selected from a Pixel Map (PM), wherein the Pixel Map (PM) consists of white pixels and black pixels."  These limitations have already been instantiated in claim 1 at lines 2-6.  It is indefinite if this limitation is referring to that already instantiated or different feature limitations.  The Examiner notes that it is not necessary to redefine either the Shape Map or the Pixel Map since both have been specifically defined in claim 1 from which claim 10 depends.  Claim 11 is rejected for failing to remedy the deficiency of claim 10 from which it depends.
Claim 13 recites the limitation "a pattern of graphic elements selected from Shape map (SM), wherein the Shape Map (SM) consists of [consists of] geometric and complex forms ...a pattern of graphic elements selected from a Pixel Map (PM), wherein the Pixel Map (PM) consists of white pixels and black pixels."  These limitations have already been instantiated in claim 1 from which claim 11 ultimately depends and is incorporated into claim 13 and is necessarily incorporated therein.  It is indefinite if this limitation is referring to that already instantiated or a different feature limitations.  The Examiner suggests utilizing the instantiated Pixel Map (PM) and/or Shape Map (SM) instead thereby providing clarity and usage of a limitation that is otherwise not otherwise referenced.
Claim 15 recites the limitation "coded information."  This limitation has already been instantiated in claim 1.  It is indefinite if this limitation is referring to that already instantiated or different coded information.

Allowable Subject Matter
Claims 1-4, 6, 8, 12, 14, 18, 21 and 22 are allowed.
Specifically, the Examiner found neither prior art cited in its entirety, nor based on the prior art of record, found any motivation to combine any of the said prior art that teaches “... said identification of symbols (11) in an obtained image further comprises a pixel repositioning step of the obtained image, the said pixel repositioning comprising: identifying a neighboring set of N pixels adjacent to a first set of K×K pixels, N and K consisting of non-negative integers; comparing the neighbor set with an expected neighbor set, said expected neighbor set consisting of a stored pattern; determining the position that minimizes a norm of the difference between the neighbor set and the expected neighbor set; positioning of a new pixel in the position of the previous step; and propagating the previous steps by all the pixels of the obtained image; thus obtaining a repositioned obtained image.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shen, US Patent 10395155, discloses encoding geometric patterns along the periphery edges of an image with encoded information which is relevant to at least claims 1 and 18 of the instant application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082. The examiner can normally be reached M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA D REINIER/Primary Examiner, Art Unit 2672